Case 19-51059             Doc 131     Filed 12/06/19       Entered 12/06/19 11:24:15      Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF CONNECTICUT
                                    BRIDGEPORT DIVISION


 In Re:                                                         CHAPTER 11

 B.L.E., Inc.,                                                  CASE NO. 19-51059

           Debtor                                               Re: ECF No.


                              MOTION TO REDACT AND/OR EXPUNGE

TO THE HONORABLE JULIE MANNING, CHIEF UNITED STATES BANKRUPTCY
JUDGE:

          John Deere Construction & Forestry Company, a secured creditor herein (“Deere”), by

and through its attorneys, Reid and Riege, P.C., hereby moves this Court, pursuant to Bankruptcy

Code section 107, and Federal Rule of Bankruptcy Procedure 9037, to redact and/or expunge

proof of claim number 16 filed by Deere (the “Motion”) and, in support thereof, respectfully

represents as follows.

          1.         On August 7, 2019 (the “Filing Date”), B.L.E., Inc., the debtor herein (the

“Debtor”), filed a voluntary petition for relief under Chapter 11 of Title 11 of the United States

Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of

Connecticut, Bridgeport Division. The Debtor currently operates its business and manages its

properties as a debtor-in-possession under Bankruptcy Code sections 1107 and 1108.

          2.         On or about August 29, 2019, Deere filed a Motion for Relief from the Automatic

Stay (the “Stay Motion”) based upon at least four (4) agreements which the Debtor, along with a

principal of the Debtor, entered into, prior to the Filing Date, with Deere to acquire various

pieces of equipment. On or about October 22, 2019, this Court, with respect to the Stay Motion,




                                                     -1-
21971.036/717614.1
Case 19-51059             Doc 131      Filed 12/06/19       Entered 12/06/19 11:24:15        Page 2 of 3



entered a certain Stipulated Order Regarding Adequate Protection, Relief from the Automatic

Stay and Other Relief.

         3.          The deadline for filing proofs of claim in the Debtor’s case is December 9, 2019

(the “Bar Date”).

         4.          Prior to the Bar Date, Deere filed, inter alia, a proof of claim, which was

designated as claim number 16 (“Claim 16”). Shortly after filing such claim, Deere recognized

that, in a document supporting Claim 16, it inadvertently included the entirety of a tax

identification number and a social security number (collectively, the “Numbers”). Deere

promptly filed a withdrawal of Claim 16, hoping that such withdrawal would have the effect of

removing any public access to Claim 16. That, however, did not occur.

         5.          Accordingly, by this Motion, Deere seeks an order of this Court redacting the

Numbers in the withdrawn Claim 16, or expunging Claim 16 altogether.

         6.          Bankruptcy Code section 107(a) is the relevant section regarding public access to

papers filed in a case. Bankruptcy Code section 107(c)(1) provides, however, as follows:

       The Bankruptcy court, for cause, may protect an individual, with respect to the following
types of information to the extent the court finds that disclosure of such information would create
undue risk of identity theft or other unlawful injury to the individual or the individual’s property:

         (A)             Any means of identification . . . contained in a paper filed, or to be filed, in a
                         case under this title.
         (B)             Other information contained in a paper described in subparagraph (A).

         7.          Federal Rule of Bankruptcy Procedure 9037(a) provides:

       Redacted Filings. Unless the court orders otherwise, in an electronic or paper filing
made with the court that contains an individual’s social-security number, taxpayer-identification
number, or birth date, the name of an individual, other than the debtor, known to be an identified
as a minor, or a financial-account number, a party or nonparty making the filing may include
only:
       (1)      the last four digits of the social-security number and taxpayer-identification
                number;
       (2)      the year of the individual’s birth;



                                                      -2-
21971.036/717614.1
Case 19-51059             Doc 131      Filed 12/06/19       Entered 12/06/19 11:24:15      Page 3 of 3



         (3)         the minor’s initials; and
         (4)         the last four digits of the financial-account number.

         8.          Deere submits that just cause exists to either redact the Numbers from Claim 16

or to expunge Claim 16 altogether. Claim 16, though withdrawn, continues to be accessible to

the public on the docket, and it inadvertently contains information proscribed by Bankruptcy

Rule 9037(a). For the protection of those involved, the Numbers need to be removed.

         WHEREFORE, Deere respectfully requests this Court to enter an order granting the

Motion, redacting either the Numbers in Claim 16 or expunging Claim 16 in its entirety, and

granting Deere such other and further relief as is just and equitable.

         Dated at Hartford, Connecticut this 6th day of December, 2019.

                                                             JOHN DEERE CONSTRUCTION &
                                                             FORESTRY COMPANY

                                                             By    /s/ Jon P. Newton
                                                                   Jon P. Newton, Esq.
                                                                   Federal Bar No. ct03376
                                                                   Reid and Riege, P.C.
                                                                   Its Attorneys
                                                                   One Financial Plaza, 21st Floor
                                                                   Hartford, CT 06103
                                                                   (860) 278-1150
                                                                   jnewton@rrlawpc.com




                                                      -3-
21971.036/717614.1
